Order, Supreme Court, New York County (George J. Silver, J.), entered December 29, 2010, which denied defendant Zoilo Sanchez’s motion to dismiss for lack of personal jurisdiction, and granted plaintiffs cross motion for leave to extend the time for serving the summons and complaint, unanimously affirmed, without costs.
Plaintiff demonstrated that the interest of justice would be served by extending the time for service of the summons and complaint upon these defendants (see CPLR 306-b; Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]). The statute of limitations had expired, and granting plaintiff the opportunity to pursue his action is consistent with our strong interest in deciding cases on the merits where possible (see Henneberry v Borstein, 91 AD3d 493 [2012]). Moreover, plaintiffs efforts to serve defendants were reasonably diligent (see Stryker v Stelmak, 69 AD3d 454 [2010]). Finally, defendants have not demonstrated any prejudice (see Griffin v Our Lady of Mercy Med. Ctr., 276 AD2d 391 [2000]). Concur — Mazzarelli, J.P., Andrias, Renwick, Freedman and Manzanet-Daniels, JJ.